OPINION — AG — (1) THE WIDOW MAY RECEIVE AN AMOUNT LESS THAN $110.00 PER MONTH. 11 O.S. 1963 Supp., 365 [11-365] PROVIDES FOR THE RETIREMENT OF FIREMEN AS THE RESULT OF SERVICE AND NON SERVICE CONNECTED DISABILITIES. IF THE DISABILITY IS SERVICE CONNECTED THE AMOUNT OF THE PENSION IS ONE HALF OF THE AVERAGE MONTHLY SALARY PAID THE FIREMAN DURING THE LAST THIRTY MONTHS OF HIS SERVICE. IF THE DISABILITY, OR DEATH, IS NON SERVICE CONNECTED, THE AMOUNT OF THE PENSION IS ONE TWENTIETH OF THE USUAL PENSION FOR EACH YEAR THE FIREMAN HAD BEEN IN THE SERVICE AND THE MONTHLY SALARY IS CALCULATED AS THE AVERAGE SALARY PAID TO SUCH FIREMAN DURING HIS PERIOD OF SERVICE. SENATE BILL NO. 367 AMENDED ONLY SECTION 364, SUPRA, AND NO OTHER SECTION OF THE STATUTES. (2) THE $110.00 MINIMUM PENSION AS PROVIDED FOR IN SENATE BILL NO. 367 DOES NOT APPLY TO FIREMEN RETIRED PURSUANT TO 11 O.S. 1963 Supp., 365 [11-365] CITE: 11 O.S. 1961 364 [11-364], 11 O.S. 1961 368 [11-368](A) (JOSEPH MUSKRAT)